 COMMERCIAL CHEMICAL COMPANY465foundry engineering department supervisor, technical services super-visor, forge and extrusion engineering superintendent, quality controlsuperintendents, plant engineering manager, industrial engineeringmanager, employment manager, and chief cost accountant; also staffanalyst, research statistician, field procurement expeditor, qualitycontrol analyst, the storeman in the quality control department, con-fidential employees, professional employees, guards, executives, andall other supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]COMMERCIAL CHEMICAL COMPANYandUNITED GAS, COKE AND CHEM-ICALWORKERS OF AMERICA,CIO.Case No. 32-CA-187.March1P3, 1953Decision and OrderOn October 24, 1952, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (1) and (5) of the NationalLabor Relations Act and recommending that the Respondent ceaseand desist therefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto.Thereafter,the Respondent filed exceptions to the Intermediate Report.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions thereto, and the entire record in thiscase, and to the extent consistent herewith, hereby adopts the findings,conclusions, and recommendations of the Trial Examiner 2 TheBoard, however, specifically adopts in full the Trial Examiner's reso-lutions of credibility.With respect to those findings, conclusions,and recommendations of the Trial Examiner which the Board adopts,it relies solely upon the following :A. Violations of Section 8 (a) (1)The Union began its organizational campaign at the Respondent'splant in the early part of March 1951.We find, as did the Trial1Pursuantto the provisions of Section3 (b) ofthe Act, theBoard has delegated itspowers in connectionwiththis caseto a three-member panel[Members Houston, Murdock,and Styles].2In view ofthe GeneralCounsel's failure toexcept toportionsof theIntermediateReport dismissing certain allegations of the complaint,we adopt without comment thefindings of the Trial Examiner.103 NLRB No. 54. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer,that the Respondent thereafter threatened its employeeswith thelossof privileges and benefits they then enjoyed if the Unioncameinto the plant, and interrogated its employees concerning theirviews on union matters. Specifically, we find that the following state-mentsof the Respondent, derived from the credible testimony of anumber ofemployee witnesses, constitute independent violations ofSection 8(a) (1) of the Act: (1) Vice-President Hallam Boyd'sstatementsin a speech to the assembled employees on April 11, 1951,to the effect that: (a) If the Union came in the Respondent wouldrequire physicalexaminationsof its employees; (b) the Respondentwouldceaselending money to its employees; (c) the workweek of72 to 84 hours might be cut to 40 hours, resulting in less take-homepay; (d) the employees would lose such current privilegesas time offto smoke, drink cokes, and wash and repair theircarson companytime.Like the TrialExaminer,we find that the nature of the threatswas emphasized by Boyd's further statement, according to the cred-ible testimony of Foreman Ellis A. McMillan, that simplybecausethe Respondent had not been hardboiled wasn't a sign that it couldn'tbe if wanted to be.However, we do not adopt nor do we find itnecessary to pass upon the Trial Examiner's conclusion that, assum-ing Boyd's speech was "merely a prediction, a statement purportingto indicate only the natural result of give and take in collective bar-gainingmay be coercive when made by one `who has the power tochange prophecies into realities."' (2) Boyd's interrogation onApril 11, immediately following his speech, of employees 0. J. Elmore,Charlie Pinner, J. B. Heatherly, and R. L. Hitchcock as to theirviews about joining the Union. (3) Assistant Vice-President Schef-fer'sremark to employees Heatherly, Raymond W. Wells, and R. J.Fite on April 12, 1951, after the latter had just finished loading a truck,"Boys, if you had a union, I would tell you boys to punch a clockuntil we needed you later." (4) Scheffer's statement to employeeJohn Haire, shortly after Boyd's speech of April 11, that Haire hada hernia and might not be able to pass a physical examination, andScheffer's additional statement to this employee that the employees'take-home pay would not be as much if the Unioncame in. (5)Scheffer's statements to a group of employees in a locker room of theRespondent's plant on April 12, 1951, to the effect that: (a) TheRespondent could stop furnishing the employees towels and soapand could "cut the checker playing out"; (b) if the Union came inthe Respondent could stop the employees from smoking and couldmake them punch time clocks in and out when they went to the rest-room.(6)Respondent's practice of interrogating prospective em-ployees under the heading "Union Affiliation" included on the appli-cation forms furnished by the Respondent, and the oral interrogation COMMERCIAL CHEMICAL COMPANY467of employee Richard O. Ballard by Respondent's personnel clerk,Walter^Chambliss, as to whether Ballard belonged to the Union.B. Violation of Section 8 (a) (5)The record shows that the Union began to organize the Respondent'splant during the first week of March 1951. The Trial Examinerfound, and weagree,that the following employees constitute an ap-propriate unit for the purposes of collective bargaining within themeaning of Section 9 (a) of the Act : 3All production and maintenance employees, including truckdriversand the janitor, at the Employer's Memphis, Tennessee, plant, but ex-cluding all office and clerical employees,salesmen,watchmen, guards,and all supervisors as defined in the Act.By March 5, 1951, a majority of the employees in this unit haddesignated the Union as their collective-bargaining representative.On this date the Union, by registered mail, informed the Respondentof its claim to majority representation and requested a conference forthe purpose of recognition and bargaining.The Respondent did notreply.Thereafter,W. A. Copeland, international representative ofthe Union, called the Respondent by telephone on several occasionsand on each occasion was told that Boyd, whom he would have tocontact, was out of town.On March 9, 1951, the Union filed a repre-sentation petition for these employees at the Board's Regional Office.Learning that Respondent's attorney was Newell N. Fowler, Copelandcalled him a few days after the petition was filed.At that time Fowlerindicated that the Respondent might agree to a consent election.OnMarch 23 Fowler, Copeland, Lyman Covert,an organizerfor the.Union, and O. J. Elmore, an employee of the Respondent, attended aconference conducted under the auspices of the Board's RegionalOffice.During the course of the conference Fowler insisted that theseasonal employees be included in the unit.The Union agreed.Fowler thereupon replied, according to the uncontradicted testimonyof Copeland, "0. K., if you agree to the seasonal employees being in theunit, we will agree to an election."Although the Union desired theelectionas soonas possible, on Fowler's insistence, the date was de-layed until April 13.After the parties had considered the details ofthe election, the agreement was reduced to writing and was signed forthe Union by Covert.Fowler indicated that he wanted 2 or 3 days totalk the matter over with Boyd before signing, but he assured the3The Respondent has excepted to the inclusion by the Trial Examiner of seasonal em-ployees in this unit.As did theTrial Examiner,we find no merit in the Respondent'sposition.The Board customarily includes seasonal and year-round employees in thesame unit.Utah Canning Company,100NLRB 606;FoxDeluxe Foods,Inc.,96 NLRB1132;and R.Appel,Inc.,95 NLRB7.We note, as additional evidence of the Respondent's,lack of good faith, that its position in the representation case involving these employees.was that seasonalemployeesshould be included in the unit. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion representatives that the agreement would be signed and returnedwithin 3 days at the latest.The consent-election agreement was never signed by the Respondent.After the 3-day period had elapsed, Copeland spoke to Fowler on sev-eral occasions and the latter assured Copeland that the agreementwould be signed.Finally, on the Union's insistence, Fowler agreed togive a yes or no answer by Sunday, April 2.On that date Copelandcalled Fowler from 6 to 10 times during the hours from 9 a. in. to 2p. in.Fowler was too busy to give a satisfactory reply.Copelandcalled again that evening and Fowler repeated his assurance that theagreement would be signed. Copeland thereupon arranged withFowler for a meeting on the following Wednesday in the latter's office.Covert attended this meeting for the Union but did not obtain asigned agreement from the Respondent.At the Union's request, a hearing in the representation case wasscheduled by the Board for April 18.Although duly served withnotice of hearing, the Respondent did not appear.The hearing wasadjourned.On April 27 the Union filed the charge in this case.OnMay 22 the hearing was reconvened after notice to all parties.Atthis hearing Fowler and Boyd appeared for the Respondent.Covert,speaking for the Union again, requested the Respondent to agree to aconsent election.The Respondent refused.Thereafter the Unionwithdrew its petition.In its answer to the complaint, the Respondent, while admittingthat it had refused to bargain with the Union from March 12, 1951,contended that the Union did not represent a majority of its em-ployees in an appropriate unit.The Respondent further excepts tothe Trial Examiner's finding that the Respondent's original refusaloccurred on that date because the Trial Examiner did not specificallyfind that the Union represented a majority of such employees on March12, 1951.As indicated above and in the Intermediate Report, theUnion notified the Respondent of its claim to majority representationand made its formal request to bargain by registered letter, datedMarch 5, 1951.The Respondent admits receipt of the letter.Boyd,however, testified that he was not in Memphis during the period fromMarch 5, 1951, to March 10 or 11, and therefore did not himself readthe letter until March 12, 1951.We find no merit in the Respondent'scontention, advanced as the reason for its refusal to bargain, that theUnion did not on March 12, 1951, or thereafter, represent a majority ofits employees in an appropriate unit.As detailed in the Inter-mediate Report, of the 26 employees on the Respondent's payroll forthe week from March 2 through March 8, 1951, 17 had designated theUnion to represent them for the purposes of collective bargaining byMarch 5, 1951.The record shows that, while the Respondent's com- COMMERCIAL CHEMICAL COMPANY469plement of employees had increased to 41 during the next week, 9additional employees had signed the Union's authorizationcards onMarch 12, 1951, giving the Union asubstantialcontinuing majorityas of that date.We find that the Union on March 5, 1951, and at alltimesmaterial herein, represented a majority of the employees in theunit described above for the purposes of collective bargaining.While weagreewith the Trial Examiner that the Respondent re-fused to bargain on March 12, 1951, we find further that the amendedcomplaint properly alleges the Respondent's original refusal to bar-gain from about March 5, 1951.As indicated above, the Respondentadmits receipt of the Union's letter apparently sometime during theweek preceding Monday, March 12, 1951.The letter, dated March 5,1951, was mailed from the Union's offices in Memphis, Tennessee, tothe offices of the Respondent in the same city.The Boardassumesthe normal course of the mails.We therefore find, contrary to theTrial Examiner, that the Union's request for a bargaining conferencewas received by the Respondent on or about March 5, 1951.There isno suggestionin the record that the refusal of the Respondent torecognize and bargain with the Union from about March 5 to March12 was due to the absence of Boyd from Memphis or any other lawfulreason.It is clear from the facts set forth above that the Respondent didnot in good faith, as it might have, question the Union's majoritystanding.Indeed, Covert testified, without contradiction, that dur-ing his April conference with Fowler in the latter's office, Fowlerasked him whether the Union had signed up a majority and, uponreceiving a reply in the affirmative, Fowler stated, "I believe you dobecause Copeland has said that you do, and I find him to be reliable."In view of the Respondent's extensive coercive statements found hereinto be violative of Section 8 (a) (1) of the Act, its broken promiseswith regard to signing a consent election agreement, and its dilatorytactics in seeking to forestall an election, detailed above, we are con-vinced, and find, that its original and continuing refusal to bargainwas not motivated by a good-faith desire to test the Union's majoritystanding, but that beginning on or about March 5, 1951, and at alltimes thereafter, it has refused to bargain with the Union in violationof Section 8 (a) (5) and Section 8 (a) (1) of the Act.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Commercial Chemical Com-pany, Memphis, Tennessee, its officers, agents, successors, and assigns,shall :257965-54-vol. 103-31 470DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a) Interrogatingits employees, through the use of employmentformsor otherwise,concerningtheir union membership or activities,and threatening its employees with the deprivation of benefits andprivileges because of their concerted activities.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labororganizations, to join or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engagein other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganizationas a condition of employment, as authorized in Section8 (a) (3) of the Act.(c)Refusingto bargain collectively with United Gas, Coke andChemical Workers of America, CIO, as the exclusive representativeof all their employees in the appropriate unit with respect to rates ofpay, wages, hours of employment, or other conditions of employment.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with United Gas, Coke andChemical Workers of America, CIO, as the exclusive representativeof the employees in the appropriate unit, and embody in a signedagreement any understanding reached.(b)Post at its plant in Memphis, Tennessee, copies of the noticeattached to the Intermediate Report and marked "Appendix A." 4Copies of said notice, to be furnished by the Regional Director for theFifteenth Region, shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to itsemployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for the FifteenthRegion,in writ-ing, within ten (10) days from the date of this Order, what steps havebeen taken to comply herewith.*This notice,however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words"The Recommendations of a Trial Examiner"and substitutingin lieu thereof the words"A Decision and Order"This notice is further amended bystriking from the description of the bargaining unit the words"supervisory employees"and substituting in lieu thereof the word "supervisors."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." COMMERCIAL CHEMICAL COMPANY471Intermediate Report and Recommended OrderThe complaint herein, as amended at the hearing, alleges that the Respondenthas violated Section 8 (a) (5) of the National Labor Relations Act, as amended,61 Stat. 136, by refusing to bargain with the Union and by bargaining directlywith its employees; and Section 8 (a) (1) of the Act by said alleged acts, andby threatening and interrogating employees, implying that it was observingtheir union activities, and refusing letters of recommendation because of suchactivities; all in violation of Section 2 (6) and (7) of the Act. The answerdenies the allegations of unfair labor practices but admits that the Respondenthas refused to bargain, claiming as justification for such refusal that the Unionhas not represented a majority of the employees in an appropriate unit.A hearing was held before me at Memphis, Tennessee, from May 12 to 14,1952, inclusive, and on June 23, 1952.Pursuant to leave granted to all partiesto file briefs, a "Memorandum of Authorities" was thereafter filed by GeneralCounsel.Upon the entire record in the case and from my observation of the witnesses,Imake the following :FINDINGS OF FACTI.THE RESPONDENT'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDIt was admitted and I find that the Respondent, a Delaware corporation withprincipal place of business in Memphis, Tennessee, is engaged in the manufactureof calcium arsenate, an insecticide used in combatting the boll weevil ; that itannually purchases materials valued at more than $350,000, approximately 90percent of which is shipped to its plant from points outside the State of Ten-nessee ; and that it annually sells and distributes products valued at morethan $525,000, of which approximately 90 percent is shipped from its Memphisplant to points outside the State. It was admitted and I find that the Respondentis engaged in commerce within the meaning of the Act.It was admitted and I find that the Union is a labor organization and admitsto membership employees of the Respondent.II. THE UNFAIR LABOR PRACTICESReferences hereinafter made to the evidence, not ascribed to named witnesses,represent uncontradicted testimony, or findings where conflicts have been re-solved ; findings are made herein on the basis of reliable, probative, and sub-stantial evidence on the record considered as a whole and the preponderance ofthe testimony taken, and evidence in conflict with the findings which is notdiscussed has not been credited.As will be indicated, I have accepted as crediblethe testimony of some witnesses in part only ; rejecting portions, I have feltwarranted in crediting other portions of given witnesses' testimony.A. The alleged violation of Section 8 (a) (5)The Respondent's production is seasonal, the season running approximatelyfrom 3 to 8 months since 1948. Production was maintained for 61 months in1951; the Respondent indicated an intention to cease after a month and a halfduring 1952, production being continued at the time of the hearing.A skeleton maintenance crew is maintained during the off-season, the numberrecently running from 6 to about 10.All who are kept on during the off-seasonare employed in season on production work and without distinction.Manyseasonal employees are reemployed year after year ; of 41 employees on the 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDpayroll for the week beginning March 9, 1951, 31 had been employed duringprevious years.With overtime, gross earnings are higher during the seasonalthough the rate per hour is lower than during the off-season, when a weeklyminimum ispaid for 40 hours. (In 1951, weekly paid employees were put on anhourly rate with the beginning of the season on March 2.)The Respondent'sposition, declared at the hearing, is that none of the production employees is apermanent employee.The frequency, or lack of it, with which employees return fromseasonto seasonmay influence agreement on the terms of a collective-bargaining contract.Butit is clear enough that seasonality does not bar a finding that these employeesconstitute an appropriate unit 1That the work was seasonal was clear enoughto new employees.Although no specific period of time was fixed, they understoodthat they would work through the season, as they did. Nor does the Respond-ent's inability or failure to predict how long a season will last create such acondition of impermanence as would bar a finding of appropriate unit. TheRespondent's argument in this connection would deprive employees in manyseasonal jobs of their right to engage in organizational activities.1There remains, then, the question of mutuality of interest among the variousemployees.The Respondent urged that, aside from the question of seasonality,distinction should be made among the seasonal employees to exclude the bullgang from an appropriate unit. (It earlier sought the exclusion of the janitor,but later agreed to his inclusion.)That interchange of duties is both feasibleand common appears clearly from the testimony of various witnesses.Thus,Fite, Sr., testified that he has "done a little of everything" except in the acidplant, enumerating specifically mixing chemicals, packing, working in the tinshop, driving a truck, and loading and unloading cars ; Haire, like Fite an oldemployee, did general maintenance work and loading during the off-season, andin season performed various production jobs and and also worked on the bullgang, loading and unloading cars ; J. M. Burns, employed by the Respondentfor the first time in 1950, made and painted metal drums, packed, and about oncea week, for a few hours at a time, worked on the bull gang ; Wells, first hiredin 1951, was a member of the bull gang but packed chemicals for a few minutesat a time each day during breaks in the loading and unloading; Heatherly,although a relatively new employee, was kept on odd jobs such as cleaning,repairing, and loading during the off-season, and with others in the bull gangnot only drove a truck, loaded, and unloaded, but also sacked up, made boxes,and performed various odd jobs ; Hitchcock, who made drums in the tin shop, alsopacked and occasionally worked on the bull gang ; H. E. Richardson's work wassimilar.Transferability is not lessened if, as testified by Scheffer, the Respondent'sassistant vice president in charge of production at the plant, members of thebull gang did production work "voluntarily."His testimony that productionemployees join those on the bull gang for about an hour at a time further en-hances the aspect of transferability.Itmay be noted also that the unit described in the agreement for consentelection was concurred in by the Union and the Respondent's counsel on March23, 1951.While, as notedinfra,the latter was not authorized to bind the1It was testified without contradiction that at a meeting on March 23, 1951, called toarrange for a consent election,the Respondent's attorney urged that seasonal employeesbe included in the unit.We need not consider the conflicting testimony whether subse-quently and on May 22, the adjourned date of the reconvened representation hearing,the Respondent questioned the appropriateness of the unit.2 Cf.Ninth Street Skookum Growers, Inc.,99 NLRB 944;Libby,McNeilc6Libby, 90NLRB 297. COMMERCIAL CHEMICAL COMPANY473Respondent, the failure to sign the agreementwas not ascribedto that descrip-tion of the unit, whichis asalleged herein.I find thatthe followingclassifica-tions of employees at the Respondent's Memphis plant constitute an appropriateunit for the purpose of collective bargaining:All production and maintenance employees, including truckdrivers and janitors,but excluding all office and clerical employees,salesmen,watchmen-guards, andsupervisory employees as defined in the Act.The record indicates that of the 26 employees (excluding the watchman)shown to be on the payroll during the week from March 2 through 8,1951, and whoconstitute the appropriate unit as found, 17 were represented by the Union onMarch 5 a (Were the bull gang excluded, the respectivefigureswould be 24 and15.)The Union represented a majority on March 5.On March 5, the Union, by registered letter addressed to the Respondent, madea claim of majority representation and requested a conference looking to recog-nition and bargaining. It is unnecessary to detail here the testimonyconcerningthe requests and refusals to bargain, the Respondent's failure to attend a repre-sentation hearing at the Board's office, and the withdrawal of the representationpetition,' and the argument thata subpena duces tecumissued in connection withthe representation hearing and ignored was void.Nor need we go into the ex-planation that the Union made no effort to communicate directly with the Respondent after the early part of March because its dealings were thereafter withthe Respondent's counsel, who requested that no contact be made with the Re-spondent directly.The Respondent in its answer denying the allegation of arequest to bargain "on or about March 5, 1951," and "continuously" since thatdate, nevertheless admitted the allegation as originally made in the complaintthat it refused to bargain on or about March 12.Boyd, the Respondent's vice president and director with authority over thesematters, was away during the week of March 5, returned on the 10th or 11th,and did not receive the Union's letter until about the 12th. (In the meantime, thepetition in the representation proceeding was filed and presumably received.)It appears that the dates set forth are the distinguishing feature between theanswer's denial of the allegation concerning requests to bargain (on March5) and the admission of the refusal (on March 12). In any event, the refusal isadmitted, and I find that it occurred on March 12, 1951. The steps thereaftertaken toward certification of the Union might have resulted in disregard of therefusal ; they did not efface it.The unfair labor practices hereinafter found further indicate that the Re-spondent did not thereafter in good faith question the unit or the majority, butthat it was motivated "by a desire to gain further time in which to undermine[the Union's] support."Thereis noproof that the Respondent bargained directly with its employeeson or about March 6 unless reference be to the increase which was granted and,8The decision to "go along with the other boys" by some who "never did want" theUnion is no less a designation of representative.Nor did the Respondent cite doubt ofmajority as the basis of its refusal to bargain.On the contrary,it proceeded,as foundinfra,to interfere with its employees'lawful activities.(Charles R.Krimm LumberCompany,et al.,97 NLRB 1574.)A Because the Respondent's attorney was involved as a negotiator,Imake the finding,which is not necessary to my resolution of the issues, that I do not credit the suggestionthat he promised agreement by the Respondent for a consent election and that thepromise was not performed;I credit the testimony that his "action"was that he wouldhave to get Boyd's approval.6lnter-City Advertising Company of Greensboro, N. C., Inc.,89 NLRB 1103. See alsoCharles R. Krimm Lumber Company et al., supra. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDas the records available at the hearing show, was made effective during the weekbeginning March 2 to all employees who had worked a full season.At the outset, it is to be noted that there is no evidence of bargaining withemployees in this connection.Grant of an increase in derogation of a union'sbargaining status is, however, evidence of failure to bargain in good faith, andconstitutes interference with employees' rights.Since the issue was fully liti-gated ° and the question of variance from the allegation of the complaints notraised,the evidence will be considered.It does not appear that the decision or announcement of the wage increasefollowed receipt of the letter of March 5 which, as notedsupra,was delayed inreception.Scheffer and Seago, the Respondent's assistant treasurer, testifiedspecifically that Boyd decided in February to grant the increase at the beginningof the season, I. e., on March 2. (While Scheffer testified that a few employeesreceived the increase several days before March 2, the payroll record for the weekbeginning February 23 and the testimony bear this out with respect to only 1employee, Brittingham.)Foreman McMillen testified that he first heard of theUnion about a week after the increase went into effect.Nor is there evidenceof union activity before March 2, when a union representative met with 3 em-ployees at a private home.Heatherly's testimony that the Union's representa-tive told him one morning that the March 5 letter had been sent, and that he"received" the increase that afternoon, is of no probative value in this connec-tion since, aside from the question of receipt of the letter, it appears, althoughnot clearly, that on the very day that it was sent he was told about the letterand the Respondent granted the increase.The witness' confusion in this con-nection is apparent : He testified that he had been cut back to 75 cents perhaps amonth before but certainly prior to March 2, whereas the payroll record indicatesthat he was on the off-season weekly rate until that day. Nor can I credit histestimony that about a week after he was cut back to 75 cents, he and Elmoreasked Scheffer for a raise but were turned down.No more helpful is the senior Fite's testimony that his rate was 75 cents whenhe returned to work on March 2 and that the increase was granted "a fewdays" thereafter, after he heard of the letter of March 5. As noted above, thehigher rate, where increases were granted, was paid for all work during the weekbeginning March 2.While the suggestion appears that the increase was grantedduring the latter part of that week and made retroactive, neither this witnessnor any other so testified.While dates may be forgotten, recollection wouldnormally be clear concerning payment in excess of what had been expected. Ifind that the increase granted on or about March 2, 1951, was made withoutreference to employees'organizational activities.B. The alleged independent violation of Section 8 (a) (1)The testimony of many employees' is to the effect that on April 11, 1951, Boydcalled a meeting of the employees, in which he referred to the Union and itsactivities.He told them that if a union came in, they would lose such privilegesas overtime work, free periods, cash loans, and opportunities to buy drinks, smoke,get cool, and work on their automobiles during spare time ; and that they mighthave to submit to physical examinations!However correct Boyd's statement" Starrett Brothers and Eken, Incorporated,92 NLRB1757;The Jackson Press,Inc.,96NLRB 897.7 Althougheach of the witnesses did not recall all of the various remarks attributed toBoyd and Scheffer,there is sufficient evidence and corroboration.8 Scheffer testified that this reference was to employees to be hired infuturo.Noexplanation was offered for mentioning such employees;I do not credit his testimony. COMMERCIAL CHEMICAL COMPANY475that the Respondent's operation differs from those where speedups are in effect,his further coupling of privileges with the absence of a speedup is reasonably tobe construed in the context of his remarks as a threat of a speedup and theremoval of privileges if a union got in.Boyd's further statements that he hadno objection to the Union and that employees had a right to join a union did noteliminate the threat;he declared and it was clear enough that loss of privilegesmight result.We are not here concerned with any advice or other statementswhich Boyd may lawfully have submitted to his employees as an expression ofhis opinion;the question is rather whether despite his expressions of neutralityhe interfered with organizational activities by threats,interrogation,or otherwise.Boyd testified that he did not threaten the employees or urge them notto join the Union;he "merely talked in general terms that they did havecertain privileges."He was "trying to give them the idea to think this thingthrough."In response to a direct question,he testified that he was"in effectpointing out (to the employees)that if they were represented by the Union,the Company might, during the give and take of collective bargaining,negotiatea contract under which employees would be deprived of various privileges."This was hardly a mere prediction of possible result as distinguished froma threat.But if it be argued that it was merely a prediction,a statementpurporting to indicate only the natural result of give-and-take in collectivebargaining may be coercive when made by one"who has the power to changeprophecies into realities."0Supernatant remains the thought of possible lossto be imposed by one who has already foreseen and warned against it. Thisfinding of threat is further supported by Foreman McMillen's testimony thatBoyd explained to the men the privileges which they had and said that "simplybecause[the Respondent]had not been hardboiled wasn't a sign that [it]couldn't be if [it] wanted to be."As for Seago's testimony that loans are his personal responsibility and thathe makes them to employees from petty cash funds for which he is responsible,it is clear that he is the Respondent's representative in such transactions,and that in any event his status as such representative does not change in themind of the employees.Itwas further testified,with corroboration,that on April 12 Scheffer saidtoHeatherly,Fite, Sr., and Wells,who were sitting around on the loadingdock during a break in the work,that if they had a union he could have thempunch out when they had no work to do.This was a threat of reprisal againstlawful organizational activities.A similar threat is found in Scheffer's state-ments to Haire that he might not be able to pass a physical examination(Boyd'sreference to physical examinations having been found to be a threat),and thattake-home pay would be less if they voted for a union.On the same day, while some of the employees were playing checkers in thelocker room,Scheffer pointed out that the Respondent could quit furnishingtowels and soap and could cut out checker playing.These remarks are con-sidered in the framework of the discussion concerning a union. Scheffer'sjocularmanner did not down the fact that a cut in overtime and loss ofprivilegeswould have been"rough."The threat existed and,with it, theinterference." I do not credit Scheffer's denial of the statements attributedto him as noted above.His unreliability as a witness is indicated by his testi-sN. L. R. B. v. W.C.NaborsCompany,196 F.2d 272(C. A 5).10While Hitchcock,testifying concerning Scheffer's jovialness,declared that the mencontinued to play checkers after they were told not to, Scheffer himself testified thatthey have obeyed since.Whatever his manner,the employees have respected his admoni-tions either by obedience or by dissimulation. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDmony, already noted, that Boyd mentioned physical examinations in connectionwith employees to be hired, and by comparison of the employment record here-inafter considered with his testimony that employees were not asked abouttheir union affiliation.Further interference is found in Boyd's April 11 inquiry of several employeeshow they felt about the Union. Several employees testified to this, as didScheffer.Hitchcock testified that the question was put to him by Scheffer, Seago,and Boyd.Aside from testimony that Chambliss, the Respondent's clerk in charge of em-ployment records, made inquiry concerning union affiliation, personal history oremployment records produced at the hearing indicate that such information wassought and obtained from employees hired during the 1951 season. (Chamblisswas not called as a witness although he attended the hearing.)Interrogation and inquiry concerning union activity are prohibited by the Act nNor, under the express terms of the Act, does it matter whether questioningconstitutes or contains a threat.Whether or not there be a threat is materialunder the statute only in connection with the expression of views, argument, oropinion.Such expression is permitted under the Act although it may interferewith lawful concerted activities.But the Act does not, nor does the doctrine offree speech, authorize inquiries.Questions are not expressions of opinion.Onthe contrary, they look to expressions and commitments by employees who asindividuals lack the power of the employer and are not on equal footing withhim ; such questions, emphasizing the disparity in bargaining power, tend to thatindustrial strife or unrest which it is the policy of the Act to eliminate.The testimony concerning alleged refusal of letters of recommendation ontermination is quite confused.Rice testified that about 2 days after he was laidoff at the close of the season in September 1951, he and Parker returned to theplant and asked Scheffer for letters of recommendation; Scheffer inquiredwhether they were going to International Harvester and, after Rice answeredin the negative and Parker in the affirmative, told them that he wouldn't givethem a letter if they were going to mess things up at International Harvesteras they had at the Respondent's plant ; although Rice delcared that he was notgoing to International Harvester, Scheffer refused him a letter addressed towhom it may concern ; that on the following day Rice went with Heatherly to seeScheffer, who without explanation refused Heatherly's request for a letter forRice.It is clear from Rice's testimony that Parker wanted a personal letter toScheffer's friend, Jaffke, who was the comptroller at International Harvester.It appears further that Rice also wanted such a letter and was for that reasonrefused.True, he testified that he declared that he did not want to go to Inter-national Harvester.But I cannot reconcile that testimony with his statementthathe laterasked for a general letter, which Scheffer "still" refused. (Heath-erly testified that Scheffer, when he later gave him a letter of recommendation,told him to tell Rice that he had one written for him ; but Heatherly didn't thinkthat Rice ever picked up his letter. In this connection there is no indicationof a change of mind on Scheffer's part or of surprise on Heatherly's. )"Nor do I credit Rice's testimony that when Heatherly asked Scheffer for aletter for Rice (the latter did not mention a request for Parker also), Scheffer'su The Jackson Press,Inc., supra.v This later letter is not citedas proof ofScheffer's earlier attitude.But Heatherly'sreaction is material to the question whether Scheffer appeared to havechanged his mind. COMMERCIALCHEMICAL COMPANY477part inthe conversation was limited to "No."As noted, Heatherly's testimonywas markedly different"Rice testified further that Heatherly did not ask for a personal letter toJaffke, and was given a general letter.Heatherly appeared to confuse Parkerwith Rice.He, too, testified that Scheffersaidthat a general letter of recom-mendation might lead to a mess at International Harvester ; yet he pointed tono inconsistency nor did he undertake to explain Scheffer's issuance of such aletter for Rice.One can only guess that Heatherly was here thinking ofScheffer's reply to Parker's request for a personal letter.As for any referenceby Scheffer to making a "mess," the latter may have used the term in connectionwith his friendship with Jaffke, but hardly with the possibility of disturbingInternational Harvester's relations with its "strong union." (Rice understood"mess" to mean that Scheffer did not want him or Parker to organize Inter-nationalHarvester.)I note also Scheffer's denial that he ever refused a "regular" letter of recom-mendation similar to that which other employees get ; unwilling to presume onhis friendship with Jaffke, he offered Rice a letter and did give Heatherly acomplimentary recommendation to another company.Furthermore there is noindication of casual connection between union activities and refusal of anyletter of recommendation. I find that General Counsel has not proved the allega-tion of refusal of letters because of union activities.In support of the allegation that the Respondent advised employees that itwas aware of their organizational activities, General Counsel's position in thisconnection being that it thus implied surveillance, it was testified that when0. J. Elmore replied that he was for the Union in response to Boyd's query onApril 11, the latter declared, "That is what my lawyer said." Similarly, Schefferis reported by Haire to have said that the Respondent's lawyer knew 0. J.Elmore was a leader for the Union and had been to a meeting. It appears thatthe basis for the lawyer's knowledge was his impression that Elmore attended aBoard meeting as a union representative.There is no warrant here for holdingthat the Respondent indicated surveillance 14 J. M. Burns' testimony thatScheffer told him that Elmore was at a meeting "trying to get the Union organ-ized,"and that the Respondent's lawyer told him that he was at the meetingpoints to a meeting at the Board. It does not appear that reference was madeto a union meeting. General Counsel recognized that "there is some questionabout" whether that constitutes a violation as alleged in the complaint ; I findno implication of surveillance, nor in the testimony that Scheffer, whose practiceand right to go through the plant are not questioned, said that he could seegroups in conversation and splitting up as he approached.I note no evidence, nor does General Counsel point to any, to support theallegationsof threats to hire additional employees to beat the Union in anelection, or of statements to employees that an economic layoff was due to unionactivities.The testimony by several employees, but denied by Scheffer, that hestated that if the employees organized and went on strike the Respondent couldget other employees is nomore than a statement of the law;it differs from theallegation of threats to beat the Union in an election,and isnot itself allegedas a violation."Rice'stestimony that the "piece of paper" which he receivedwhen he was laid offmay havebeen a letter ofrecommendation is no self-contradictingadmission(he there-after sought a letter) ;, rather does it further indicatehis confusion.11Haire's uncertaintestimony, "I believe he said that he knewwe had our meetingswhen the Union met," does not warranta finding of implied surveillance.Later ques-tions put to J. M.Burnsintended to elicitcorroboration failed of their purpose. 478DECISIONSOF NATIONALLABOR RELATIONS BOARDFinally, because testimony was received concerning knowledge and assump-tion that employees would not be paid during the season at the off-season rate,and concerning a contrary expectation, it may be noted that the hourly ratereduction from the weekly off-season wage was not connected with and precededthe union drive.Nor is such reduction alleged as a violation.III.THE EFFECT OF THEUNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring inconnection with the operations described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.IV. THE REMEDYSince it has been found that the Respondent has engaged in and is engaging incertain unfair labor practices affecting commerce, I shall recommend that itcease and desist therefrom and take certain affirmative action in order to ef-fectuate the policies of the Act.It has been found that the Respondent has refused to bargain collectively withthe Union thereby interfering with, restraining, and coercing its employees. Ishall therefore recommend that the Respondent cease and desist therefrom andalso, upon request, bargain collectively with the Union with respect to wages,hours, and other terms and conditions of employment, and embody in a signedagreement any understanding reached.It has been further found that the Respondent, by threats and interrogation,has interfered with, restrained, and coerced its employees in violation of Section8 (a) (1) of the Act. I shall therefore further recommend that the Respondentcease and desist therefrom.,Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following :CONCLUSIONS OF LAW1.United Gas, Coke and Chemical Workers of America, CIO, is a labor or-ganization within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees at the Memphis plant, includ-ing truckdrivers and janitors, but excluding all office and clerical employees,salesmen, watchmen-guards, and supervisory employees as defined in the Act,constitute a unit appropriate for the purpose of collective bargaining withinthe meaning of Section 9 (b) of the Act.3.United Gas, Coke and Chemical Workers of America, CIO, was, on March5, 1951, and at all times since has been the exclusive representative within themeaning of Section 9 (a) of the Act, of all employees in the aforesaid unit forthe purpose of collective bargaining.4.By refusing to bargain collectively with United Gas, Coke and ChemicalWorkers of America, CIO, as the exclusive bargaining representative of theemployees in the appropriate unit, Commercial Chemical Company has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)(5) of the Act.5.By such refusal to bargain and by threatening its employees concerningtheir union affiliation, by using employment forms inquiring concerning suchaffiliation, and by otherwise interrogating employees concerning their unionsympathies, thereby interfering with, restraining, and coercing its employees NAT. ASSN. OF BROADCAST ENGINEERS AND TECHNICIANS 479in the exerciseof rightsguaranteed in Section7- of the Act,the Respondent hasengaged in and is engaging in unfairlaborpracticeswithinthe meaning ofSection 8(a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommercewithin themeaning of Section 2(6) and(7) of the Act.[Recommendationsomitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL bargain upon request with UNITED GAS, COKE AND CHEMICALWORKERS OF AMERICA, CIO, as the exclusive representative of all employeesin the bargaining unit described herein with respect to rates of pay, hoursof employment, or other conditions of employment, and embody in a signedagreement any understanding reached.The bargaining unit is:All production and maintenance employees at the Memphis, Tennessee,.plant, including truck drivers and janitors, but excluding all officeand clerical employees, salesmen, watchmen-guards, and supervisory em-ployees as defined in the Act.WE WILL NOT interrogate, by employment forms or otherwise, or threatenemployees concerning their union affiliation or sympathies.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, toform labor organizations, to join or assist UNITED GAS, COKE AND CHEMICALWORKERS OF AMERICA, CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engagein other concerted activities for the purpose of collective bargaining orothermutual aid or protection, or to refrain from any or all of suchactivities except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.COMMERCIAL CHEMICAL COMPANY,Employer.Dated--------------------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.NATIONAL ASSOCIATION OF BROADCAST ENGINEERS AND TECHNICIANS,CIOandNATIONAL BROADCASTING COMPANY, INC.CaseNo.2-CD-63.March 12, 1953Decision and Determination of DisputeThis proceeding arises under Section 10 (k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged in103 NLRB No. 55.